TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00649-CV



                                  Barclay Ragland, Appellant

                                               v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. 06-1604, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Barclay Ragland has filed an unopposed motion to dismiss this appeal. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: October 28, 2010